DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
II.	This action is in response to applicants’ amendment/arguments filed on June 6, 2022.  This action is made FINAL.

Allowable Subject Matter
III.	Claim 3 is objected to as being dependent upon a base claim rejected for double patenting, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
IV.	Claims 1, 6, 9-12, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10-13, 18, and 20 of U.S. Patent No. 10,460,173.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,460,173 patent teach similar limitations on generating assessments based on construction site images.
For example:
Regarding claim 1 the 10,460,173 patent teaches a non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method for generating assessments based on construction site images (see the 10,460,173 patent, claim 20, col. 68, lines 62-65), the method comprising: obtaining image data captured from a construction site using at least one image sensor, the image data comprising at least a first image corresponding to a first point in time and a second image corresponding to a second point in time, the elapsed time between the first point in time and the second point in time is at least one day (see the 10,460,173 patent, claim 13, col. 68, lines 11-19); obtaining at least one electronic record associated with the construction site; analyzing the image data and the at least one electronic record to identify at least one discrepancy between the at least one electronic record and the construction site (see the 10,460,173 patent, claim 20, col. 68, lines 65-67 and col. 69, lines 1-5); and using the identified at least one discrepancy to generate at least one assessment related to the construction site (see the 10,460,173 patent, claim 20, col. 69, lines 10-15, providing information to a user based on the identified discrepancy reads on using the identified at least one discrepancy to generate at least one assessment related to the construction site), the generated at least one assessment is based on a comparison of the first image and the second image (see the 10,460,173 patent, claim 13, col. 68, lines 11-19).
Claim 6 is rejected for double patenting as well by claim 10 of the 10,460,173 patent.
Claim 9 is rejected for double patenting as well by claim 4 of the 10,460,173 patent.
Claim 10 is rejected for double patenting as well by claim 5 of the 10,460,173 patent.
Claim 11 is rejected for double patenting as well by claim 11 of the 10,460,173 patent.
Claim 12 is rejected for double patenting as well by claim 12 of the 10,460,173 patent.
Claim 19 is rejected for double patenting as well by claim 18 of the 10,460,173 patent.
Claim 20 is rejected for double patenting as well by claim 1 of the 10,460,173 patent.

V.	Claims 2, 5, and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 20 of U.S. Patent No. 10,460,173 in view of Pub. No.: US 2018/0012125 A1 to Ladha et al.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,460,173 patent in view of Ladha teach similar limitations on generating assessments based on construction site images.
For example:
Regarding claim 2 the 10,460,173 patent teaches the non-transitory computer readable medium of claim 1 (see the 10,460,173 patent, claim 20 and claim 13) except for wherein the at least one electronic record comprises a project schedule associated with the construction site, and the method further comprises: analyzing the image data and the project schedule to identify a delay with respect to a planned schedule; and in response to the identified delay with respect to the planned schedule, updating a requirement related to the construction site.
Ladha teaches wherein the at least one electronic record comprises a project schedule associated with the construction site (see claim 4, receiving data that represents a schedule for construction of the building reads on wherein the at least one electronic record comprises a project schedule associated with the construction site), and the method further comprises: analyzing the image data and the project schedule to identify a delay with respect to a planned schedule (see paragraph [0027] and claim 4, The sensor data and design data is analyzed to detect discrepancies.  The discrepancy can indicate that a building object such as a pipe needs to be relocated causing the schedule for construction to be delayed.  This reads on the method further comprises: analyzing the image data and the project schedule to identify a delay with respect to a planned schedule); and in response to the identified delay with respect to the planned schedule, updating a requirement (schedule change for building construction) related to the construction site (see claim 4, determining that causing the pipe to be located in a correct location will cause the building schedule to be delayed; and sending a message that indicates that the construction of the building will be delayed reads on in response to the identified delay with respect to the planned schedule, updating a requirement related to the construction site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 10,460,173 patent adapt to include wherein the at least one electronic record comprises a project schedule associated with the construction site, and the method further comprises: analyzing the image data and the project schedule to identify a delay with respect to a planned schedule; and in response to the identified delay with respect to the planned schedule, updating a requirement related to the construction site because it would allow for an efficient mechanism to update the status of the construction including delays (see Ladha, abstract and claim 4).
Regarding claim 5 Ladha teaches analyzing the image data to detect at least one object in the construction site; analyzing the image data to identify at least one property of the at least one object; and basing the generated at least one assessment on the at least one property (see paragraphs [0027] – [0028], The system analyzes the building design data and the sensor data showing building progress to detect discrepancies, for example, a building wall that is installed at an incorrect location.  The system sends a notification of the error in the location of the wall.  This reads on analyzing the image data to detect at least one object in the construction site; analyzing the image data to identify at least one property of the at least one object; and basing the generated at least one assessment on the at least one property).
Regarding claim 7 Ladha teaches wherein the at least one electronic record comprises a construction plan associated with the construction site, and the method further comprises using the construction plan to generate the at least one assessment related to the construction site (see paragraph [0026], The computer system creates a 3D design view based on the building design data captured, the 3D design view is analyzed along with the sensor data to detect discrepancies.  This reads on the at least one electronic record comprises a construction plan associated with the construction site, and the method further comprises using the construction plan to generate the at least one assessment related to the construction site).
Regarding claim 8 Ladha teaches wherein the at least one electronic record comprises a project schedule associated with the construction site (see claim 4, receiving data that represents a schedule for construction of the building reads on wherein the at least one electronic record comprises a project schedule associated with the construction site), and the method further comprises using the project schedule to generate the at least one assessment related to the construction site (see claim 4, determining, based on the received building object data, that correcting an error in pipe placement would cause the schedule for the construction of the building to be delayed reads on using the project schedule to generate the at least one assessment related to the construction site).
Regarding claim 9 Ladha teaches wherein the at least one electronic record comprises a financial record associated with the construction site (see paragraphs [0067] – [0068], reference cost or budget reads on wherein the at least one electronic record comprises a financial record associated with the construction site) wherein the at least one electronic record comprises a financial record associated with the construction site (see paragraphs [0067] – [0068], reference cost or budget reads on wherein the at least one electronic record comprises a financial record associated with the construction site), and the method further comprises using the financial record to generate the at least one assessment related to the construction site (see paragraph [0030], the system determines the approximate schedule and cost impact of addressing the discrepancy and this reads on using the financial record to generate the at least one assessment related to the construction site).
Regarding claim 10 Ladha teaches wherein the at least one electronic record comprises a progress record associated with the construction site, and the method further comprises using the progress record to generate the at least one assessment related to the construction site (see paragraph [0027], The computer system downloads the sensor data from the cloud storage and creates a 3D representation of the current state of the building, referred to herein as a 3D progress view.  The 3D progress view is analyzed along with the 3D design view to detect discrepancies and this reads on teaches wherein the at least one electronic record comprises a progress record associated with the construction site, and the method further comprises using the progress record to generate the at least one assessment related to the construction site).
Regarding claim 11 Ladha teaches using a position associated with at least part of the image data to generate the at least one assessment (see paragraph [0061], the system identifies a wall(s) at a particular location and position and uses that information to create a mapping that may be used to detect discrepancies (see paragraph [0062]).
Regarding claim 12 Ladha teaches using a time associated with at least part of the image data to generate the at least one assessment (see paragraph [0027] and claim 4, The system detects an installation discrepancy, for example, a pipe located in the wrong location.  The system determines that correcting the pipe location will cause a scheduling delay.  This indicates that a time associated with the image sensor data including the pipe in the incorrect location is considered because a determination is made on how correcting the location will affect the construction schedule.  This reads on using a time associated with at least part of the image data to generate the at least one assessment).

VI.	Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 20 of U.S. Patent No. 10,460,173 in view of Pub. No.: US 2010/0094748  A1 to Cobb et al.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,460,173 patent in view of Cobb teach similar limitations on generating assessments based on construction site images.
For example:
Regarding claim 13 the 10,460,173 patent teaches the non-transitory computer readable medium of claim 1 (see the 10,460,173 patent, claim 20 and claim 13) except for wherein the generated at least one assessment comprises a risk assessment related to a loan associated with the construction site.
Cobb teaches a risk assessment related to a loan associated with the construction site (see paragraph [0011], system to identify, analyze, manage, and control a construction lender’s risk associated with the construction loan reads on a risk assessment related to a loan associated with the construction site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 10,460,173 patent adapt to include a risk assessment related to a loan associated with the construction site because the risk assessment would allow for improved managing of construction projects by construction lenders (see Cobb, paragraph [0014]).
Regarding claim 14 Cobb teaches updating at least one parameter of a loan associated with the construction site (see paragraph [0011], providing an adjustable risk mitigation system adaptable for changes as it relates to specific construction loan and project indicates that loan risk can be updated and reads on updating at least one parameter of a loan associated with the construction site).

VII.	Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 20 of U.S. Patent No. 10,460,173 in view of Pub. No.: US 2007/0250350 A1 to Dillard.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,460,173 patent in view of Dillard teach similar limitations on generating assessments based on construction site images.
For example:
Regarding claim 15 the 10,460,173 patent teaches the non-transitory computer readable medium of claim 1 (see the 10,460,173 patent, claim 20 and claim 13) except for wherein the generated at least one assessment comprises a risk assessment related to an insurance policy associated with the construction site.
Dillard teaches a risk assessment related to an insurance policy associated with the construction site (see abstract and claim 1, production scheduler that tracks construction of a projects related to a building subject to insurance coverage through a collateral risk policy reads on a risk assessment related to an insurance policy associated with the construction site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make claims of the 10,460,173 patent adapt to include a risk assessment related to an insurance policy associated with the construction site because the risk assessment would allow for improved managing of construction projects by construction lenders (see Dillard, claim 1).
Regarding claim 16 Dillard teaches updating at least one parameter of an insurance policy associated with the construction site (see abstract and claim 1, The production scheduler tracks construction of a projects related to a building subject to insurance coverage through a collateral risk policy.  A premium rate factor is applied to building values tracked by the production scheduler during a predetermined period to determine a premium for the period.  This indicates that a parameter for the insurance policy associated with the construction site is updated and reads on updating at least one parameter of an insurance policy associated with the construction site)
Regarding claim 17 Dillard teaches an assessment comprising a valuation associated with the construction site (see paragraph [0025]), building value reads on a valuation associated with the construction site).
Regarding claim Dillard teaches a valuation associated with at least part of a constructed building built in the construction site (see paragraph [0025], the production scheduler tracks construction of projects for the builder, including the building start date, location and building value for each project and this reads on a valuation associated with at least part of a constructed building built in the construction site).

Response to Arguments
VIII.	Applicant’s arguments with respect to claim(s) 1-2 and 5-20 have been considered but are moot in view of the new grounds for rejection.  
Applicant has acknowledged the non-statutory double patenting rejection set forth in the March 14, 2022 Non-Final Rejection but has not provided any related arguments/remarks.  Therefore, the non-statutory double patenting rejection remains.

Conclusion
IX.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
June 17, 2022